85 F. Supp. 2d 501 (2000)
UNITED STATES of America
v.
Kyle PEED.
No. 99-674.
United States District Court, E.D. Pennsylvania.
February 14, 2000.
Roberta Benjamin, U.S. Attorney's Office, Philadelphia, PA, for U.S.
Louis T. Savino, Jr., Philadelphia, PA, for defendant.

MEMORANDUM
ROBERT F. KELLY, District Judge.
Presently before the Court is Defendant's Motion to Suppress Evidence obtained by the execution of the search warrant on premises located at 7701 Lindbergh Boulevard, Apartment 303, ("the Korman Suite Apartment"). It is defendant's contention that the affidavit attached to the search warrant does not contain sufficient probable cause to justify its issuance.
A review of the affidavit reveals the following:
1. On March 9, 1999, Police Officer Kelly, of the Philadelphia Police Department, received information from the Darby Township Police Department that there was illegal narcotics trafficking occurring on 7000 Upland Street, Philadelphia, Pennsylvania, including activity out of a white stucco house, which was the second from the corner of 70th Street and Upland, on the south side of the Street.
2. On March 10, 1999, based on this information, Police Officer Barclay, of the Philadelphia Police Department, set up a surveillance of 7000 Upland Street in Philadelphia, Pennsylvania. During this surveillance, Officers observed numerous individuals walk and/or drive up to two locations on Upland Street; that is, 7030 and 7016 Upland Street. Sometimes the individuals were observed entering the locations with United States currency, remain inside for a few minutes, and leave with small packets/objects in their hand, or place such objects in their pockets. On a number of occasions, the Police stopped individuals who had just engaged in these actions, and recovered (each time) two green-tinted zip lock packets containing a white, chunky substance.
3. On one occasion, Police Officer Mitchell, acting in an undercover capacity, went into one of the residences under surveillance, and purchased two (2) green-tinted zip lock packets containing a white, chunky substance that was consistent with crack cocaine in exchange for a prerecorded $20 bill. On another occasion, an individual who engaged them in activities consistent with drug trafficking, was stopped, and four (4) blue-tinted heat-sealed zip lock packets containing a white powder *502 consistent with cocaine were recovered by police.
4. Law enforcement officers observed individuals moving between 7030 and 7016 Upland Street carrying plastic bags and/or United States currency; exiting one location with either a bag or money and exiting the other location with the opposite item. On one occasion, Police Officer Kelly, acting in an undercover capacity, went to 7016 Upland Street and purchased two (2) pink-tinted packets containing a white powder substance consistent with cocaine for $80 in prerecorded money.
5. Officer Barclay received information from other Police Officers that 2034 Bonnafon Street was used as a stash house for the houses on 7000 Upland Street, and that an individual named Kyle was the supplier. Furthermore, he was told that Kyle drove a white Acura or black Mercedes.
6. On April 5, 1999, Officer Kelly observed Kyle Reed park an Acura on the 5700 block of Malcolm Street, Philadelphia, Pennsylvania enter 5721 Malcolm Street carrying a white plastic bag containing United States currency. Officer Kelly had received numerous written complaints, anonymous telephone complaints and complaints from police officers about that address being used to store money from drug sales.
7. On April 5, 1999, at approximately 7:05 P.M., officers observed an individual known as Curtis Goff, who had previously been observed delivering a plastic bag to one of the 7000 Upland Street properties in a manner consistent with drug trafficking, drive to Bonnafon Street. Once there, he picked up an individual who had been observed at the 7000 block of Upland Street carrying a plastic bag and acting in a manner consistent with drug trafficking activity. Eventually, these two individuals went to the Korman Suite Apartments, 7701 Lindbergh Boulevard, Apartment # 303. The individuals entered Apartment # 303, stayed for approximately twenty (20) minutes, left the apartment and drove to 2034 Bonnafon Street. Officers then observed Kyle Reed exit 2034 Bonnafon Street carrying a brown paper bad and drive to the Korman Suite Apartments. Kyle Reed drove slowly in the parking lot of the apartments and then suddenly drove out of the parking lot at a high rate of speed. He was lost in traffic. Later, Kyle Reed was observed exiting an Acura and entering 2034 Bonnafon Street. At the same time, other individuals who had been observed by police officers on surveillance, driving various vehicles or walking in the areas of locations suspected as being involved in drug trafficking activities, all enter 2034 Bonnafon Street.
8. On April 6, 1999, Officer Barclay observed Curtis Goff leave Apartment # 303 of the Korman Suite Apartments carrying a package. He got into a Lexus and drove to 2034 Bonnafon Street. Goff exited the vehicle and entered 2034 Bonnafon Street, carrying the same package.
9. On April 8, 1999, Officer Mitchell made a second undercover purchase of crack cocaine from an individual at 7016 Upland Street. This purchase was made with prerecorded buy money and the Officer received two (2) green-tinted zip lock packets containing a white chunky substance consistent with crack.
10. Real estate checks on the properties in question were conducted which revealed, in part, that 7701 Lindbergh Boulevard, Apartment # 303 was in the name of Kyle Reed and Steve Tripler.
During the period of the surveillance covered by the affidavit, it is obvious that extensive drug activity was taking place involving regular traffic between 7016 Upland Street, 7030 Upland Street, 2034 Bonnafon Street, 5721 Malcolm Street. The Korman Suite Apartments, 7701 Lindbergh Boulevard, Apartment # 303 was part of that traffic. Based upon a reading of the entire affidavit, I find that there was contained within it probable cause to issue this search warrant for Apartment # 303 *503 of the Korman Suite Apartments, 7701 Lindbergh Boulevard.
I will, therefore, issue the following Order.